Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of 12/1/20 amendment to the claims which was entered into the file.  
Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-13) in the reply filed on 12/1/20 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuell (US 2008/0244867; hereafter Tuell).
Claim 9: Tuell teaches a method of masking a surface having an irregular or curved boundary (such as linear section of hinge barrel, or an irregular interface boundary line between barrel and strap), (see, for example, abstract, Fig 2B) the method comprising the steps of: 

aligning the reference line of the masking tape with a linear feature (such as a linear portion of the barrel the other irregular interface boundary line between barrel and strap positioned substantially the same distance as the linear feature from an edge) adjacent to and substantially parallel with the irregular boundary to be masked, wherein the predetermined distance of the reference line from an edge is selected to be substantially the same as the distance of the linear feature from the irregular boundary (see, for example, Fig 2A-C); 
and pressing the aligned masking tape to the surface (See, for example, Fig 2A-d, [0032] [0051]). 
Claim 10: Tuell further teaches wherein said at least one reference line comprises a printed line (see, for example, Fig 2 A-D, [0051]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tuell as applied to claim 9 above, and further in view of Li (CN 203095959; hereafter Li).
Claim 11: Tuell teaches the method claim 9 above and further teaches wherein the wherein said planar material comprises a masking tape material intended to protect the underlying door hinge from paint spray, paint splatters, or any other coating that may be applied to the door or frame (See, for example, abstract).  But it is silent as to the material the tape is made from, so it does not explicitly teach it comprises paper, a polymeric material, a woven or non-woven fabric, or a metal foil. Li teaches a method of producing a masking tape used for protecting underlying surfaces during painting (See, for example, abstract). Li teaches its tape comprises a paper base material (See, for example, abstract, [0007-0008]).  Li further teaches wherein its tape provides benefits over conventional masking tape including low base material consumption, clearer boundaries, low cost, anti-seepage, and UV protection to prevent degradation (see, for example, abstract, [0016]).   Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a taping system such as Li, comprising paper, as such a tape would predictable achieve paint masking of underlying surfaces while providing benefits of low base material consumption, clearer boundaries, low cost, anti-seepage, and UV protection to prevent degradation.
Claim 12: Tuell in view of Li teach the method of claim 11, wherein Li further teaches the planar material is coated to be impermeable to water- or oil-based liquids (paint) (see, for example, abstract, [0017]).
Claim 13: Tuell in view of Li teaches the method of claim 11 above, wherein Tuell further teaches said planar material has a width in the range of from 2 to 3.5 inches (see, for example, [0050]). .

Claims 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krabill (US 5,658,632; hereafter Krabill) in view of Lian (US 2004/0241387; hereafter Lian).
Claim 9: Krabill teaches a method of masking a surface, (see, for example, abstract) the method comprising the steps of: 
providing a masking tape (20) comprising an elongated planar material that is flexible and substantially inelastic, the elongated planar material having a uniform width that defines two edges and a longitudinal dimension parallel to the two edges (see, for example, Fig 1-3), the elongated planar material further having an adherent side and a nonadherent side (See, for example, col 1 lines 24-34) and at least one reference line (25) on its nonadherent side parallel to the edges such that each reference line is a predetermined distance from an edge (See, for example, [0051], Fig 1-3); 
and pressing the aligned masking tape to the surface (See, for example, col 2 lines 26-36). 
Krabill further teaches wherein its masking tape is placed over, and used to mask areas for caulking or painting (See, for example abstract).  But Krabill is silent as to the particulars of the surface being masked, therefore it does not explicitly teach such a surface has an irregular or curved boundary and the lines aligning the reference line of the masking tape with a linear feature (such as) adjacent to and substantially parallel with the irregular boundary to be masked, wherein the predetermined distance of the reference line from an edge is selected to be substantially the same as the distance of the linear feature from the irregular boundary.  Lian teaches a method of masking an irregular / curved surface (tiled surface) with an adhesive tape to aid in caulking / grouting (See, for example, Lian). Lian teaches wherein the ultimate center of the strip is aligned to the apex of the corner (see, for example, [0015]).  Lian further teaches wherein a surface that can commonly require such caulking, yet it difficult to provide even-spaced and uniformly applied caulking is at corner of tiled shower walls (See, for 
Claim 10: Krabill further teaches wherein said at least one reference line comprises a printed line (see, for example, Fig 1-3 and col 2 lines 1-10).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krabill in view of Lian as applied to claim 9 above, and further in view of Li.
Claim 11: Krabill in view of Lian teaches the method claim 9 above and Krabill further teaches wherein the wherein said planar material comprises a masking tape material intended to protect the underlying surface from painting, caulking, and similar tasks (See, for example, abstract).  But it is silent as to the material the tape is made from, so it does not explicitly teach it comprises paper, a polymeric material, a woven or non-woven fabric, or a metal foil. Li teaches a method of producing a masking tape used for protecting underlying surfaces during painting (See, for example, abstract). Li teaches its tape 
Claim 12: Krabill in view of Lian and Li teach the method of claim 11, wherein Li further teaches the planar material is coated to be impermeable to water- or oil-based liquids (paint) (see, for example, abstract, [0017]).
Claim 13: Krabill in view of Lian and  Li teaches the method of claim 11 above, wherein Li further teaches a thickness in the range of from 0.072-0.110 mm (2.83 mil to 4.33) (See, for example, abstract, [0007]).  Considering the width of the planar material must at least span the width of corner of the tiled surface receiving the grout in order to achieve the intended use of serving a mask, it would be appreciated that such a dimension is a result effective variable readily optimized since there exists an economy of scale with respect to the width of the material; namely too small and it would not be sufficient to serve its masking purpose, whereas too large would result in wasted / unnecessary product increasing waste and cost.  Thus although not explicitly teaching a width from 0.5 to 4 inches, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a width within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712